Title: To Benjamin Franklin from Johann Friedrich Hartmann, 1 October 1767
From: Hartmann, Johann Friedrich
To: Franklin, Benjamin


[Hanover, October 1, 1767] 
  
To the highly venerable Franklin, S.p.D.
Johann Friedrich Hartmann
The most enjoyable memory of that day when it was first possible to see you and converse with you has often come back to me. Believe me, I strongly regret that for reasons of time and place I could not offer for your inspection the electrical machines and experiments in a way worthy of the notice of so great and so learned a man. Do not think that any part of the blame should rest with me.

When Prince Schwarzburg Rudolstadt who, because of his love of literature, carries on an exchange of letters with me, heard that you had undertaken a trip through Germany, he had no greater desire than to be granted the chance of a conversation with you: for this reason he had sent to Göttingen a learned man, his friend, that he might greet you in his name. This man, however, only arrived in Göttingen on the very day that you had left the town, and therefore was disappointed in his hope of seeing you.
Meanwhile, a prince in Germany has asked me to take care of the installation of lightning rods on his estates: therefore I beseech you, with the most urgent prayers, to describe more precisely the method which you have used to this end in America. You would, that way, be most helpful to my fellow citizens and acquire the greatest prestige among them.
My intention is to compile a full history of electricity, as best I can. Now, since virtually nobody in this field enjoys a greater fame than you, I would like to report such experiments and inventions of yours that seem worthiest of being remembered. Indeed, I do not deny that I am quite bold in asking you this, but your humanity has always helped my timidity, and so did your favorable disposition toward me, which I would count among my highest blessings.
If I can be of any use to you, you shall find me prompt and fully ready. Farewell and wishes. Given in Hannover, DCCLXII, the calends of October.